Citation Nr: 1637715	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  13-29 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from July 1972 to September 1980, November 2001 to April 2002, and September 2002 to August 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Regional Office (RO) in Baltimore, Maryland. This appeal was remanded to the Agency of Original Jurisdiction (AOJ) for completion of additional claim development in March 2016, and has now been returned to the Board for further adjudication. 

Additionally, the Board notes that this appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, due to the reasons that follow, another remand of this claim is required for additional development consistent with VA's duty to assist the Veteran in adjudication of his claim.

When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  
Additionally, according to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

Here, as discussed above, the appeal was remanded to the AOJ by the Board in March 2016.  In this remand decision the Board directed the AOJ to schedule the Veteran for a VA examination for his obstructive sleep apnea and to provide an etiology opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's obstructive sleep apnea.  The AOJ complied with this remand request in April 2016; however, a review of the associated examination report and etiology opinion reveals that the examination was inadequate to assist in adjudication of the Veteran's claim.  Specifically, the rationale of the etiology opinion is almost entirely based on the Veteran's lack of treatment for sleep apnea during service, and fails to address considerable lay statements by the Veteran and others that suggest that the Veteran may have had symptoms of sleep apnea during active duty service between 2001 and 2004.  Accordingly, remand of this claim is required for provision of an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the March 2016 obstructive sleep apnea examination so a supplemental opinion may be provided. If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician. A new examination is only required if deemed necessary by the examiner. The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i. The October 2009 buddy statement submitted by W.W.

ii. The October 2009 buddy statement submitted by M.Q.

iii. The October 2009 buddy statement submitted by M.D.

iv. The Veteran's October 2009 lay statement

v. The Veteran's January 2010 NOD

vi. The Veteran's May 2016 lay statement

c. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea: (1) began during active service; or (2) is related to any incident of service.

d. In providing the requested opinion, the examiner must address the Veteran's lay assertions. The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3. After undertaking any necessary additional development, readjudicate the issue on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




